On Motion for Rehearing.
Rude v. Rude, 241 Ga. 454 (246 SE2d 311) (1978) is inapposite. That was a custody case tried without a jury and the complaint was the judge erred in failing to enter findings of fact and conclusions of law. It was held that counsel’s approval of the order showed, ". . . that counsel has seen the proposed order and agrees that it contains what the court orally directed be included in it. . . After *400approving the form of the order, a party cannot complain of the court’s failure to include findings of fact and conclusions of law.” Park v. Park, 233 Ga. 36 (209 SE2d 584) (1974) is inapposite also. That case involved a voluntary separation agreement made the judgment of the court and the parties disagreed as to whether a provision had been inadvertently omitted from the written agreement. In the instant case the judge altered the jury’s verdict. This is impermissible, obviously a clerical error, and may be corrected. Code Ann. §§ 110-301,110-311; Darley v. Darley, 204 Ga. 785 (51 SE2d 846) (1949).

Motion for rehearing denied.